Case 1:14-cr-00288-ELH Document 51 Filed 08/31/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA
Vv. : Criminal Case No. ELH14-0288

CHAZE RICHARDSON

ORDER CONTINUING SUPERVISED RELEASE
This matter came before the court for a hearing on an alleged violation of
Supervised Release. Counsel having been heard, and the court having rendered an oral
opinion, it is this _30th_ day of August, 2021 for reasons stated in open court ORDERED:

1) That the defendant admitted to being in violation of conditions of Supervised Release, as
specified: On April 4, 2021, Mr. Richardson relocated to Georgia without permission and
despite being instructed not to do so. This is in violation of the standard condition which
states the defendant shall not leave the judicial district without permission of the court or
probation officer.

2) That Supervised Release is continued on the same terms and conditions as previously
imposed and with the following modifications: The defendant participate in and complete
Gaudenzia long-term in-patient substance abuse and mental health treatment program.

3) Oral Motion of United States dismissing, without prejudice, the pending alleged violations
of supervised release.

4) Sentence imposed time served from 6/10/21 to 8/30/21. Upon confirmation from the
United States Probation Office that a space is available at the Gaudenzia program,
Defendant shall be released from the United States courthouse in Baltimore, Maryland,
and is instructed to make his way to Gaudenzia immediately to begin participation in the
aforementioned program.

5) The Clerk is directed to send a copy of this order to all counsel of record.

Ellen L. Hollander
United States District Judge

U.S. District Court (4/2008) — Order Continuing Supervised Release
